Title: To Thomas Jefferson from Philippe Reibelt, 30 November 1802
From: Reibelt, Philippe
To: Jefferson, Thomas


          
            Monsieur le Président!
            Norfolk ce 30 Novembre 1802.
          
          Je suis chargé de la part de Madame Felix et de Mr. le Général Kosciusko de remettre à Votre Excellence le Douple de l’acte de Cession faite a cette dame par le Général de sa Terre sur le Scioto, et de recevoir de vos mains non seulement les Titres originaires du Général et autres Papiers y relatifs en Original, mais aussi les Ordres, et Instructions pour la prise de Possession au Nom de cette dame.
          C’est en Consequence de ces Commissions amicales, et dans la Probabilité que Vous n’ayez point avec Vous les dits Titres qui d’ailleurs me peuvent être adressés dans la suite, je dois prier Votre Excellence d’ordonner en attendant l’Expedition des Pieces necessaires à la Prise de Possession.
          J’ose joindre la Lettre par laquelle Mr. le Général à bien voulú solliciter pour moi, et mes Compagnons de Voyage votre Protection particuliere, et Vous prie de vouloir bien faire expedier en même Tems une Recommendation pour Mde. Felix, pour moi, et les Autres à Mr. le Gouverneur du Territoire de l’Ouest.
          Je parts d’ici Lundi prochain pour Alexandrie. Je serai Probablement dans sept à huit jours à Federal City, Aussitot que j’y serai arrivé, je demanderai de Votre Excellence la Permission de Vous presenter mes Respects personels. Ce n’est que ce devoir qui m’engage à préférer cette Route à celle plus direct pour l’Ohio ou mes Affaires m’appellent incessament.
          En attendant je prie Votre Excellence de vouloir bien Agreer les Assurances par Ecrit du Respect le plus Sincere et profond dont un Homme puisse être penetré pour votre Caractére privé, et public, et dont je le suis Constamment depuis que l’on connoit votre Nom en Europe. J’ai l’honneur d’etre Votre Excellence Très obeïssant Serviteur
          
            Philippe ReibeltNatif Allemand du Palatinatsur la rive gauche du Rhinnouveau francais par la reunion de ce paÿs a la France
          
         
      Editors’ Translation  
          
            
              Mister President!
              Norfolk, 30 Nov. 1802
            
            Madame Felix and General Kosciuszko have asked me to give Your Excellency the duplicate of the transfer deed from the general for his land on the Scioto River, and to receive from you the general’s original titles and related documents, as well as orders and instructions so Madame Felix can take possession of the land.
            Fulfilling this friendly mission, and assuming that you do not have the land titles with you (they can be sent at a later time), I beg Your Excellency to provide in the meantime the other documents necessary for Madame Felix to take possession.
            I take the liberty of enclosing a letter from the general requesting your special protection for my travel companions and myself. When you send the other documents, could you please include a recommendation to the governor of the Western Territory for Madame Felix, the others, and myself?
            I shall leave here next Monday for Alexandria and shall probably be in the Federal City in seven or eight days. As soon as I arrive, I shall request permission from Your Excellency to present my regards in person. This is the sole commitment that prompts me to travel by this route rather than the more direct one to Ohio, where urgent business calls me.
            Until then, I beg Your Excellency to accept in writing this assurance of the deepest, most sincere respect a man can feel for your public and personal character, which I have felt since your name has become known in Europe. I have the honor of being your very obedient servant.
            
              Philippe ReibeltGerman native of the Palatine landson the left bank of the Rhine,now French because ofthe reunion of this region with France
            
          
        